Citation Nr: 1811855	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-01 860	)	DATE
	)  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee disability.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to June 1983, January 1987 to January 1992, and September 2005 to November 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a travel board hearing before the undersigned.   A transcript of the hearing is associated with the Veteran's claims file.  

FINDINGS OF FACT

The Veteran's preexisting right knee disability was aggravated during service.  


CONCLUSION OF LAW

The criteria to establish service connection for right knee degenerative joint disease been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1x375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that [a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran filed a claim for service connection for a right knee disability in January 2011, stating that his condition started in 1991.  He reported that he had surgery on his right knee prior to entering service, and was cleared for service at his entrance examination.  He asserted aggravation of his condition.   

The Veteran served in the Army National Guard, and the US Air Force.  His MOS was military police.  The Veteran's entrance physical indicates that he injured his right knee playing football in October 1979.  He then underwent an arthroscopy, arthrotomy and lateral meniscectomy.  At the August 1986 entrance physical the Veteran denied suffering from any residual symptoms related to the prior injury, and the clinical evaluation of the Veteran's knee was normal with full range of motion and no evidence of functional impairment.  Nevertheless, since the pre-service surgery was noted, soundness at service entrance is not shown, and the rules concerning the presumption of soundness are inapplicable in this case.    

There is no record of a right knee injury during his active duty service, however in July 1989, the Veteran complained of right knee swelling and stiffness, and an x-ray was interpreted as revealing degenerative joint disease.  In July 1990, the Veteran reported that his knee was still bothering him, but his symptoms did not impact his duty/job performance.  In July 1991, the Veteran reported chronic knee discomfort.  Subsequently while serving in the National Guard, in a January 1994 and November 1999 record the Veteran had mild crepitus of the right knee.  

Since degenerative joint disease of the knee was not seen prior to service, this record shows an increase in right knee disability during service.  This should be service connected unless there is clear and unmistakable evidence that this increase in severity was due to the natural progression of the disability.  38 C.F.R. § 3.306. In this regard, a June 2011 VA examiner explained that given the extent of the Veteran's pre-service surgery, progression to degenerative joint disease is the likely natural history.  Another VA examiner in July 2012, however, was of the view that whether the knee was aggravated beyond its natural progression during this period of service could not be answered without mere speculation.  Although the 2012 examiner may have been trying to answer whether the Veteran's presentation in 2012 was worse than it otherwise would have been, but for the period of service between 1987 and 1991, the fact that it is not clear, precludes a finding that this record clearly and unmistakably establishes the increase in severity was due to natural progression.  Accordingly, service connection for right knee degenerative joint disease is granted.  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee degenerative joint disease is granted.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


